Citation Nr: 1735263	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-16 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel






INTRODUCTION

The Veteran is from the Gulf War Era having served on active duty in the U.S. Marines from June 2003 to June 2007.   The Veteran also earned a Purple Heart, among other awards, during his honorable service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In the June 2011 rating decision, the RO granted service connection for PTSD and assigned a rating of 50-percent rating, effective December 3, 2010.  Subsequently, after receiving new medical evidence, the RO, in a December 2015 rating decision, increased the Veteran's disability rating to 70 percent with the same effective date of December 3, 2010.  As the maximum benefit was not granted, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In June 2013, the Veteran filed a substantive appeal by submitting a VA Form 9 and requested a video hearing.  However, the Veteran withdrew his request for a video hearing in May 2016.


FINDING OF FACT

1.  The Veteran's PTSD has not manifested to a degree of total occupational and social impairment.


CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in December 2010 that fully addressed all notice elements.  The letter was sent prior to adjudication and informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additionally, the Veteran nor his representative, has raised the issue of improper notice; therefore, the Board finds that the VCAA duty to notify was fully satisfied as to the Veteran's claim.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its' duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Here, the Veteran's VA treatment records have been associated with the claims file.  Moreover, the Veteran was afforded a VA examination in January 2011 and a PTSD Disability Benefits Questionnaire (DBQ) in July 2014 to assist the Veteran in substantiating his claim.
  
Given the above development, the Board finds there has been substantial compliance with the VCAA regarding the duties to notify and assist.  As the Veteran has not identified any additional evidence pertinent to the claim, nor is there additional evidence which needs to be obtained, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.

Increased Rating for PTSD

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's PTSD has been evaluated as 70 percent disabling for the period on appeal under Diagnostic Code 9411.  Diagnostic Code 9411 uses the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  

Under the General Rating Formula, a 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

The maximum schedular rating of 100 percent is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2016).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016).  

Use of the term "such symptoms as" in § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013); see Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir.2004); Mauerhan v. Principi, 16  Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and because the plain language of the regulation makes clear that "the veteran's impairment must be 'due to' those symptoms," a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116 - 17.


Legal Analysis

In January 2011, the Veteran received a VA examination to determine the severity of his PTSD condition.  The examiner noted the Veteran was neat and well-groomed and that his affect was extremely labile marked by crying spells, with a depressed mood.  The examiner further noted the Veteran's attention /concentration was satisfactory, cognition intact, and his memory was unimpaired for remote events and dates.  

The Veteran reported no hallucinations or delusions and that he isolated himself and had severe anger outbursts.  The Veteran further reported that he has trouble falling asleep, he is constantly alert, and has had two instances of suicidal ideation, attempting suicide twice.  The examiner ultimately diagnosed the Veteran with PTSD, delayed chronic, opining that the Veteran has serious impairment in social, occupational, and interpersonal functioning, difficulty in adapting to stressful circumstances, impaired judgment, and serious difficulty establishing and maintaining effective relationships.  The examiner described the Veteran's prognosis as poor and noted that there are periods of remission with intermittent capacity for adjustment during remission.

In January 2013, during a mental health visit, the Veteran reported PTSD symptoms of irritability, difficulty paying attention in class, hypervigilance, nightmares once per week, and no suicidal ideations.  The Veteran further reported that while he used to not go out at all, he does now since medication.  In a July 2013 Mental Health Note, the Veteran reported symptoms of nightmares, irritability, feelings of detachment, suicidal ideations in the past, and flashbacks typically around two anniversary dates.  

In the Veteran's July 2014 PTSD DBQ, the Veteran reported that he struggles with nightmares and noises which often wake him up approximately one time per week, and that he had no suicidal or homicidal thoughts at the present time.  The Veteran further reported he will get up and go to work and that he will cook and do routines around the house.  Additionally, the Veteran noted he does individual therapy and is taking mental health medications, which he finds helpful.  

In the DBQ, the examiner noted the Veteran was neatly groomed, his affect was normal, and his thought process was linear and goal directed.  The examiner further noted that the Veteran had symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Additionally, the examiner opined that as a result of the Veteran's stressor, the Veteran experienced persistent avoidance of stimuli associated with the traumatic events, persistent negative emotional state, feelings of detachment or estrangement from others, and irritable behavior and angry outbursts.  The examiner noted that these symptoms lasted in duration for more than one month.  

As a result, the examiner determined that the Veteran demonstrated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, which is indicative of a 30-percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  

In addition to the PTSD DBQ, the examiner performed a neuropsychological evaluation related to the Veteran's traumatic brain injury (TBI), finding that the Veteran scored low in the attention and concentration areas due to the Veteran's PTSD symptoms as opposed to the Veteran's TBI.  The examiner further found that the Veteran's PTSD symptoms are moderate, noting that the Veteran is able to maintain activities of daily living including personal hygiene, there is no inappropriate behavior, and that the Veteran has responded to treatment.  

Moreover, the examiner determined that the Veteran's thought process and communication are not impaired, but social functioning is somewhat impaired due to the Veteran's isolating himself at home.  The examiner explained that the Veteran's employment is not significantly impacted as long as he works in a supportive environment.  

Considering the above examination reports and the evidence of record, the Board finds that the symptoms exhibited by the Veteran do not warrant an increased disability rating.  A disability rating of 100 percent would involve the Veteran exhibiting behaviors and symptoms of total occupational and social impairment.  While the Veteran's PTSD symptomatology does appear to be significant, it does not equate in severity, frequency or duration to total occupational and/or social impairment.

Contrary to the January 2011 examiner's opinion of the Veteran's prognosis being "poor," the evidence of record suggests otherwise.  As mentioned above, the examiner in the January 2011 examination noted the Veteran's memory was unimpaired, the Veteran was well-groomed, and that the Veteran did not have any suicidal or homicidal ideations, nor did the Veteran have any hallucinations and delusions.  Although the Veteran reported that he does not go out socially, prefers to be alone, and has few positive relationships and few friends, he also noted that he was in a two-year relationship and is living with his partner.  

Additionally, the Veteran's July 2014 DBQ reported that the Veteran's PTSD symptoms were moderate as the Veteran is able to maintain activities of daily living including personal hygiene, his thought process and communication are not impaired, nor does he exhibit inappropriate behavior.  

Further, the Veteran experiences nightmares one time per week, with no present suicidal or homicidal thoughts.  While the Veteran had two previous suicidal incidents, it was noted that his suicide attempt in January 2012 may have been driven by experimenting with methamphetamines.  See Primary Care Resident Note dated January 2012.  Moreover, the Veteran is no longer isolating himself as he reported he is able to go out and has maintained a live-in relationship with his partner.

As it relates to occupational impairment, it was determined in the Veteran's January 2011 PTSD examination that the Veteran is unable to function in most occupational settings including general and sedentary employment; however, he is able to function minimally in loosely supervised settings in which little interaction with the public is required.  In said examination, the Veteran reported working in pest control and that he had been working there for the past 18 months.  The Veteran further reported that overall he functions well, but had a fear of being fired due to his road rage and his inability to control his anger on the road.  Additionally, the evidence shows that the Veteran's employment is not significantly impacted as he was employed full time at a gun range.  See C & P Examination Note dated July 2014.

In the Veteran's IHP, he contends that his service-connected PTSD is more disabling than the current evaluation reflects.  He further asserts that since his last PTSD examination is over 78 months old, a new examination is warranted if the current claim is not granted.  The Board recognizes the Veteran's contention; however, the "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Additionally, despite the Veteran's contention, in addition to the January 2011 examination, the Veteran received a PTSD DBQ examination in July 2014 as referenced above.  

Moreover, the Veteran has not submitted any additional evidence showing a change in his condition, nor did he allege at a hearing that the condition had worsened.  The Veteran had the opportunity to present testimony and any new evidence at a video hearing that could have substantiated his claim that his current disability rating does not reflect his current condition; however, the Veteran withdrew his request for a hearing noting that he was satisfied with his 70-percent rating decision.  See Statement in Support of Claim dated May 23, 2016.

In Palczewski, the Court noted that the Veteran did not submit additional evidence showing a change in his condition.  Further, the Court noted that a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.  Palczewski, 21 Vet. App. at 183.  There is no such medical or lay evidence of record alleging that the Veteran's service-connected disability has worsened since his 2011 and 2014 VA examinations.

Viewed as a whole, the Board finds that the symptoms exhibited by the Veteran more nearly approximate those contemplated by the 50-percent disability rating.  Therefore, a 100 percent rating is not warranted at any time during the appeal period.  The Board is unable to distinguish a time during the period of the appeal when the symptoms warranted any higher rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  As discussed above, the Veteran's symptoms do not meet the criteria for a 100-percent rating nor do his overall symptoms equate in severity, frequency or duration with total occupational or social impairment.  


ORDER

Entitlement to an initial disability rating in excess of 70 percent for PTSD is denied.




____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


